DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6, 8 and 13 are objected to because of the following informalities:  
In claim 6, “second size” on line 4 appears to be a typo of “second side”.
In claim 8, “wherein the one or more” on line 1 appears to be extra language that should be deleted (the next phrase commences wherein).
In claim 8, “wherein” on line 1 appears to be extra language that should be deleted (the next phrase commences wherein).

In claim 13, “second size” on line 6 appears to be a typo of “second side”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 5, “the side” lacks clear antecedent basis/connection with the recitation of claim 1, “a plurality of sides (4)” and should be amended to more clearly understand which of “the plurality of sides” is referred to, i.e. “at least one side of the plurality of sides” or similar language.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 10-11 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al-Garni et al (US 7,857,945).
With regard to claim 1, Al-Garni teaches an evaporation still 10 for producing sea salt and pure water (see title, abstract, Fig 1), comprising a chamber 12 comprising bottom 14, plurality of sides 16, and a top 18, and a plurality of legs 38, where the top comprises one or more windows 18 (see Figs 1-2, C3:L30-51; C4:L8-9).
With regard to claim 5, the one or more windows 18 of Al-Garni forms a downward slope from the top to the side (see Fig 1).
With regard to claim 10, Al-Garni teaches the windows 18 comprise transparent material (see abstract).

With regard to claim 14-15, Al-Garni teaches a method of producing distilled water and salt via the solar still (see title, abstract), where salt water is introduced into the still chamber 12 via inlet valve 22 (see C3:L52-53) and removed via outlet valve 24 to remove salt and contaminates when at an unacceptable level (thereby understood as making salt which is removed via 24, see C2:L21-23, C3:L53-59).
With regard to claim 16, Al-Garni teaches the system is designed to be exposed to the sun, therefore by necessity, in operation, the method of Al-Garni would include the evaporation still is exposed to the sun for 4-6 days thereby heating the evaporation still.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Garni et al (US 7,857,945) as applied above and further in combination with Constantz (US 5,067,272).
With regard to claim 2, Al-Garni teaches all limitations as set forth above however does not teach wherein the windows are affixed to the top via one or more moveable joints such that the windows open.
Constantz teaches a water desalination system to provide drip irrigation of purified desalinated water to irrigation (see title, abstract), Constantz teaches the system can comprise rigid panels 42 (windows) affixed to apex 44 (top) via one or more suitable jointing devices 49 (see Fig 3, C4:L49-C5:L4).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the pyramid top of the system of Al-Garni with the double rigid glass panels with suitable jointing devices as taught by Contantz, to modify the system of Al-Garni from a pyramid shape to a two pane top shape to allow for easier construction by fewer moving joined panes and directed application of condensation, for example, for irrigation as taught by Constantz.
With regard to claim 3, Constantz teaches the rigid panels are joined via “suitable jointing devices” which one of ordinary skill in the art knew to include hinges.
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Garni et al (US 7,857,945) as applied above and further in combination with Andersen (US 6,274,004).
With regard to claim 4, Al-Garni teaches all limitations as set forth above however does not teach wherein the windows comprise a plurality of panes.
Andersen teaches a water purification device that comprises a large desalination evaporator 1 with roof part 2 of light-penetrable material covering basin 3 (see title, abstract, Figs 1-2, C3:L14-20), Andersen’s depiction of the roof part 2 in Fig 1 shows a large scale apparatus wherein he roof 2 is broken down into a plurality of panes.

With regard to claim 12, Al-Garni teaches all limitations as set forth above however does not teach wherein the chamber is insulated.
Andersen teaches a water purification device that comprises a large desalination evaporator 1 with roof part 2 of light-penetrable material covering basin 3 (see title, abstract, Figs 1-2), Andersen teaches the basin is dark colored and provides for a thermal insulation material to improve heat retention (see Figs 1-2, C2:L41-48, C2:L58-61, C3:L44-51).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the chamber of Al-Garni as suggested by Andersen to include insulating material as taught by Andersen to improve heat retention properties of Al-Garni and therefore improve rate of evaporation of salt water as suggested by Andersen.
Claims 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Garni et al (US 7,857,945) as applied above and further in combination with Ludwig (US 6,797,124).
With regard to claim 6, Al-Garni teaches all limitations as set forth above including a front side, back side, first side and second side wherein the front and back are parallel and the two sides are parallel (see Figs) however does not teach wherein the top comprises a centered portion extending from the first side to the second side, the centered portion being substantially parallel to the front side and the back side, wherein a first window extends from the centered portion towards the front side, and wherein a second window extends from the centered portion towards the back side.

 Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the pyramid top roof of the system of Al-Garni with the double rigid glass panels affixed to side panels and extending over the basin to a collection gutter for collecting condensate and joined via top central silicone seal as taught by Ludwig motivated to allow for efficient collection of condensed water and to further to prevent corrosion and contamination of the surfaces as taught by Ludwig (see C2:L25-30).
With regard to claim 7, in modified Al-Garni, Ludwig teaches the first window forms a downward slope from the centered portion towards the front side, and wherein the second window forms a downward slope from the centered portion towards the back side.
With regard to claim 9, in modified Al-Garni, Ludwig teaches wherein the first window extends from the centered portion beyond the front side such that condensation formed inside of the chamber (2) drains outside of the chamber, and wherein the second window extends from the centered portion beyond the back side such that condensation formed inside of the chamber (2) drains outside of the chamber.
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Garni et al (US 7,857,945), Ludwig (US 6,797,124) as applied above and further in combination with Andersen (US 6,274,004).
With regard to claim 8, modified Al-Garni teaches all limitations as set forth above however does not teach wherein the windows comprise a plurality of panes.
Andersen teaches a water purification device that comprises a large desalination evaporator 1 with roof part 2 of light-penetrable material covering basin 3 (see title, abstract, Figs 1-2, C3:L14-20), Andersen’s depiction of the roof part 2 in Fig 1 shows a large scale apparatus wherein he roof 2 is broken down into a plurality of panes.
 Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the roof of Al-Garni as suggested by Andersen, and with the ordinary knowledge of one in the art, that at larger scales, the roof of modified Al-Garni would be broken down in a plurality of panes, as suggested by Andersen Fig 1, to allow a for a larger scale construction.
Claim(s) 13 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al-Garni et al (US 7,857,945).
With regard to claim 13, Al-Garni teaches an evaporation still 10 for producing sea salt and pure water (see title, abstract, Fig 1), comprising a chamber 12 comprising bottom 14, plurality of sides 16, and a top 18, and a plurality of legs 38, where the top comprises one or more windows 18 (see Figs 1-2, C3:L30-51; C4:L8-9), the one or more windows 18 of Al-Garni forms a downward slope from the top to the side (see Fig 1), the sides comprising a front side, back side, first side and second side wherein the front and back are parallel and the two sides are parallel (see Figs).
However, Al-Garni does not teach wherein the top comprises a centered portion extending from the first side to the second side, the centered portion being substantially parallel to the front side and 
Ludwig teaches a solar distillation system in a greenhouse chamber wherein the roof rests over a gutter to collect condensation (see title, abstract), Ludwig teaches wherein the top of chamber 10 comprises front and back side panes 25 and first and second windows of glass 24 where first window 25 extends to front side extending over gutter 28 that is located past side edges 13 of chamber 10 and second window 25 extends to back side extending over gutter 28 that is located past side edges 13 of chamber 10 to allow for collecting condensation outside of body of chamber having water with impurities present (see Figs 1-3, C2:L12-30, C4:L1-11, C4:L56-C5:L40) wherein the first and second windows are joined by top centered portion comprising silicon adhesive that extends as well between front and back side panes 25 (see Figs and C5:L20-24).
 Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the pyramid top roof of the system of Al-Garni with the double rigid glass panels affixed to side panels and extending over the basin to a collection gutter for collecting condensate and joined via top central silicone seal as taught by Ludwig motivated to allow for efficient collection of condensed water and to further to prevent corrosion and contamination of the surfaces as taught by Ludwig (see C2:L25-30).
With regard to claim 17-18, Al-Garni teaches a method of producing distilled water and salt via the solar still (see title, abstract), where salt water is introduced into the still chamber 12 via inlet valve 22 (see C3:L52-53) and removed via outlet valve 24 to remove salt and contaminates when at an 
With regard to claim 19, Al-Garni teaches the system is designed to be exposed to the sun, therefore by necessity, in operation, the method of Al-Garni would include the evaporation still is exposed to the sun for 4-6 days thereby heating the evaporation still.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ramer (US 4,209,363) teaches a solar still. Lee (US 2015/0353379, etc) teaches a solar still design. Haidar (US 10,233,095) teaches a solar still. Kemp (US 8,088,257) teaches a solar still. Stark (US 4,323,052, etc) teaches a solar still designs. Foster et al (US 2002/0162733) teaches a solar still. Delano (US 3,501,381) teaches a solar still. Possidento (US 6,342,127) teaches a solar still.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JONATHAN MILLER/Primary Examiner, Art Unit 1772